DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/5/22 and 10/7/21 were considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  [0004], line 2 has “endor” which appears to be “end or”.  [0061], line 8 recites “first slot 30611” which is not labeled in the drawings.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 1 has “of of” which should be “of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “a first area” which is not shown in the drawings and is unclear where the area is;  line 4 recites “at least one slot group” which is not clear since only a single second slot 30612 is shown in the drawings (Figs. 5 and 6); line 10 recites “one side rod group” but the figures do not show any side rod group.
Claim 2, line 3 recites “and are” which is unclear since no subject is included.  The examiner will interpret it as “and said each slot group are”; line 6 recites “rods, and two side rods belonging to a same side rod group distributed…” which is unclear; the examiner will interpret it as “rods, wherein two side rods belonging to a same side rod group are distributed…”; line 8 recites “main rod, and are” which is unclear; the examiner will interpret it as “main rod, and said each side rod group are”.
Claim 3, line 1 recites “N slot groups” but does not show wherein the connecting rod comprises one main rod and N side rod groups, N greater than 1 (i.e., 2 or more slot groups) in the drawings which is unclear.
Claim 4, line 1 recites “N trenches are disposed in the first area” which is not shown in the drawings; line 5 recites “U-shaped structure” which is not shown in the drawings and should be “each connecting rod is of a U-shaped structure”.
Claim 5, last line recites “the first area is an area on the circuit board bracket” which is unclear since the first area is not shown in the drawings and is defined in claim 1 as “of the top cover”.
Claim 6, lines 2-3 recite “an area that is in the first area and that corresponds to the tactile switch is of a hollow structure” which is unclear since the first area is not shown in the drawings and is defined in claim 1 as “of the top cover”.
Claims 2-12 are also rejected based on their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 12 are rejected under 35 U.S.C. 102()(1) as being anticipated by Silitek et al. (CN102376468A, cited by Applicant, hereinafter “Silitek”).	Regarding claim 1, Silitek discloses an input apparatus used in an electronic device, wherein the input apparatus comprises (Figs. 2-7, pages 6-8, key device 100): 	a top cover, wherein at least one trench is disposed in a first area of the top cover (Figs. 2 and 5, pages 6-8, keycap 4 is a top cover having at least one trench (clamp part receiving connecting rod 32) disposed in a first area (top cover area) of the top cover);	a base, wherein at least one slot group is disposed in a second area of the base, and projections of the second area and the first area in at least one of a pressing direction or a tapping direction overlap (Figs. 3 and 6, pages 6-8, substrate 1 as a base has at least one slot group at elements 20/121 for receiving connecting rod 32; second area is area of substrate 1 which overlaps with first area of keycap 4 in pressing direction of pressing element 5); 	a tactile switch, comprising a force-bearing surface and disposed on one of the top cover or the base (Fig. 3, pages 6-8, pressing element 5 is a tactile switch as has an upper force-bearing surface; pressing element 5 is disposed on the substrate 1 as the base); and	at least one connecting rod, disposed between the top cover and the base, wherein the connecting rod comprises a main rod and at least one side rod group, the main rod is rotatably nested in a corresponding trench, and each side rod in the side rod group is slidably nested in a corresponding slot in the slot group (Fig. 3, pages 6-8, connecting rod as support bar 3 having main rod as first bar portion 31 and at least one side group as second bar portions 32 which is disposed between the top cover or keycap 4 and the base or substrate 1; as shown in Figs. 5-6, main rod 31 is rotatably nested in a corresponding trench (brackets shown in Fig. 5) and each side rod 32 is slidably nested in a corresponding slot at 20 of slot group (both of elements 20); and 	when the first area is at least one of pressed or tapped, the first area moves toward the base, so that the main rod of the connecting rod rotates in the trench, and each side rod of the connecting rod slides in a corresponding slot, to drive the first area to entirely move down, thereby triggering the tactile switch (Fig. 3, pages 6-8, connecting rod as support bar 3 having main rod as first bar portion 31 and at least one side group as second bar portions 32 which is disposed between the top cover or keycap 4 and the base or substrate 1; as shown in Figs. 5-6, main rod 31 is rotatably nested in a corresponding trench (brackets shown in Fig. 5) and each side rod 32 is slidably nested in a corresponding slot at 20 of slot group (both of elements 20) which drive keycap 4 (and first area) to move down when pressed toward the base 1 and actuate or trigger the tactile switch 5).
	Regarding claim 2, Silitek discloses the input apparatus according to claim 1, wherein each slot group comprises two slots and the two slots belonging to a same slot group are distributed on two sides of a connection line between the tactile switch and a center point of the main rod, and are symmetrical along the connection line between the tactile switch and the center point of the main rod (Silitek, Fig. 6, pages 6-8, connection line is imaginary line between center of pressing element 5 and center of main rod 31 and has two symmetrical slots 20 on each side of connection line); and 	each side rod group comprises two side rods, and two side rods belonging to a same side rod group distributed on the two sides of the connection line between the tactile switch and the center point of the main rod, and are symmetrical along the connection line between the tactile switch and the center point of the main rod (Silitek, Fig. 6, pages 6-8, connection line is imaginary line between center of pressing element 5 and center of main rod 31 and has two symmetrical side rods 32 on each side of connection line).  
	Regarding claim 8, Silitek discloses the input apparatus according to claim 1, wherein the tactile switch is mounted on the second area, so that the force-bearing surface of the tactile switch is in contact with the first area in a state in which the top cover is not pressed or tapped (Silitek, Figs. 2-7, pages 6-8, Fig. 6, pressing element 5 as tactile switch is mounted to substrate 1 as second area so that force-bearing surface of top of pressing element 5 is in contact with top cover 4 as first area when top cover is not pressed or tapped).  
	Regarding claim 9, Silitek discloses the input apparatus according to claim 1, wherein in a left-right direction of the input apparatus, a middle section of the force-bearing surface of the tactile switch coincides with a middle section of the first area, or a middle section of the force-bearing surface of the tactile switch coincides with a middle section of the second area (Silitek, Figs. 2-7, pages 6-8, Fig. 6, pressing element 5 as tactile switch has a center or middle section force-bearing surface that coincides with a middle section of the first area or second area).  

	Regarding claim 12, Silitek discloses an electronic device, comprising the input apparatus according to claim 1 (Silitek, Figs. 2-7, page 6, 7th paragraph, “key device of computer keyboard”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silitek in view of Leong et al. (US 2016/0336127, hereinafter “Leong”).	Regarding claim 10, Silitek discloses the input apparatus according to claim 1, wherein the tactile switch is one of of the following: 	a metal dome switch and a rubber dome switch (Silitek, Figs. 2-7, pages 6-8, Fig. 6, pressing element 5 as dome shaped tactile switch).	Silitek does not explicitly disclose that the tactile switch is a metal or rubber switch.	Leong teaches to use a dome switch that is formed of an elastic material ([0047, dome switch 208 from of material that is elastic).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the input apparatus of Silitek to form the pressing element with elastic materials, such as taught by Leong, for the purpose of having the input device reset return to a non-input state once an input occurs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silitek in view of Aono et al. (US 2011/0102358, hereinafter “Aono”).		Regarding claim 11, Silitek discloses the input apparatus according to claim 1, but does not explicitly disclose wherein a force of the tactile switch is greater than or equal to 180 gf.	Aono discloses wherein a force of the tactile switch is greater than or equal to 180 gf ([0057], 1N to 6N, with 180gf being about 1.8N).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have wherein a force of the tactile switch is greater than or equal to 180 gf, such as taught by Aono, for the purpose of proving a click sensation to a user of the input apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694